**NOT FOR PUBLICATION**

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

     ANTHONY ROCK,                                              Civil Action No.: 19-22237 (CCC)

                             Plaintiff,                                     OPINION

          v.

     COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.

CECCHI, District Judge.

I.      INTRODUCTION

        Before the Court is Plaintiff Anthony Rock’s (“Plaintiff”) appeal seeking review of a final

determination by the Commissioner of the Social Security Administration (“Commissioner” or

“Defendant”) that Plaintiff was not disabled before March 24, 2015 and is not entitled to disability

benefits. ECF No. 1. The issue to be decided is whether the Commissioner’s disability

determination is supported by substantial evidence. For the reasons set forth below, the decision

of Administrative Law Judge Peter R. Lee (the “ALJ”) is affirmed.

II.     BACKGROUND

        A.     Procedural Background

        Plaintiff initially applied for disability insurance benefits (“DIB”) from the Social

Security Administration (“SSA”) on April 19, 2013, alleging disability from a workplace injury

suffered on October 1, 2011. ECF No. 12 at 1. Plaintiff’s application was denied initially and on

reconsideration, which led Plaintiff to request a hearing on October 14, 2013. Id. A hearing was

held on February 25, 2015 and the ALJ determined that the Plaintiff was not disabled on March




                                                  1
24, 2015. Tr. 17–31. 1 Plaintiff requested review by the Appeals Council of the SSA which was

denied on May 3, 2016. Plaintiff subsequently filed a complaint in the United States District

Court for the District of New Jersey, and his case was remanded back to the SSA for further

consideration on November 14, 2017.

          The ALJ held a hearing on April 18, 2019. On June 28, 2019, the ALJ denied Plaintiff’s

claims for DIB again. ECF No. 12 at 2. On November 8, 2019, the Appeals Council declined to

assume jurisdiction of Plaintiff’s case, making the ALJ’s decision final. Plaintiff filed the instant

appeal on December 31, 2019 and requested to proceed in forma pauperis. ECF Nos. 1, 1-2.

          B.     Factual Background

          Plaintiff is a 53 year old male with a high school education. Tr. at 503. Plaintiff worked as

a chemical operator until he sustained a work-related injury on October 1, 2011. Tr. 560–61.

Plaintiff also testified that he injured his foot in 1988 in a military accident, after which he was

diagnosed with reflex sympathetic dystrophy (“RSD”). Tr. at 41, 574. Plaintiff has three children

and currently lives in his car. Tr. at 574–75.

           Plaintiff alleges that he was disabled on March 25, 2015 due to herniated discs in his neck

and upper back, frozen shoulder, right hand swelling, lower back bulging discs, right hip pain,

RSD, depression, memory loss, and anger management. Tr. at 78; ECF No. 12 at 2. Plaintiff

received significant treatment for his impairments including numerous surgeries, injections, and

medications for pain and attention-deficit/hyperactivity disorder (“ADHD”). Tr. at 290–410.

These treatments improved the Plaintiff’s range of motion, pain, and temperament over the course

of several years. Id.

          Despite his impairments, Plaintiff is able to care for his own personal needs such as

dressing himself, preparing meals, and performing household chores. Tr. 903–09. Plaintiff also


1
    “Tr.” refers to the certified record of the administrative proceedings. ECF No. 8.
                                                     2
goes on walks, drives a car, uses a computer, and manages his finances. Id. The ALJ found that

Plaintiff does not have an impairment that meets or medically equals one of the listed impairments

under 20 CFR 404.1520(d), 404.1525, and 404.1526. Tr. 484–505. Additionally, the ALJ found

that Plaintiff had the requisite residual functional capacity (“RFC”) to perform light work and that

a significant number of suitable jobs exist in the national economy. Accordingly, the ALJ

determined that Plaintiff is not disabled for the purposes of DIB.

III.   LEGAL STANDARD

       A.      Standard of Review

       This Court has jurisdiction to review the Commissioner’s decision under 42 U.S.C.

§§ 405(g) and 1383(c)(3). The Court is not “permitted to re-weigh the evidence or impose [its]

own factual determinations,” but must give deference to the administrative findings. Chandler v.

Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011); see also 42 U.S.C. § 405(g). Nevertheless,

the Court must “scrutinize the record as a whole to determine whether the conclusions reached are

rational” and supported by substantial evidence. Gober v. Matthews, 574 F.2d 772, 776 (3d Cir.

1978) (citations omitted). Substantial evidence is more than a mere scintilla, and is defined as

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Chandler, 667 F.3d at 359 (citations omitted). If the factual record is adequately developed,

substantial evidence “may be ‘something less than the weight of the evidence, and the possibility

of drawing two inconsistent conclusions from the evidence does not prevent an administrative

agency’s finding from being supported by substantial evidence.’” Daniels v. Astrue, No. 08-1676,

2009 WL 1011587, at *2 (M.D. Pa. Apr. 15, 2009) (quoting Consolo v. Fed. Mar. Comm’n, 383

U.S. 607, 620 (1966)). In other words, under this deferential standard of review, the Court may

not set aside the ALJ’s decision merely because it would have come to a different conclusion. See

Cruz v. Comm’r of Soc. Sec., 244 F. App’x 475, 479 (3d Cir. 2007).

                                                 3
       B.      Determining Disability

       Pursuant to the SSA, in order to be eligible for benefits, Plaintiff must show he is disabled

by demonstrating an inability to “engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve months.”

42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). Taking into account Plaintiff’s age, education, and

work experience, disability will be evaluated by Plaintiff’s ability to engage in his previous work

or any other form of substantial gainful activity existing in the national economy. 42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B). A person is disabled for these purposes only if his physical or

mental impairments are “of such severity that he is not only unable to do his previous work, but

cannot, considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.” 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(B).

       Decisions regarding disability will be made individually and will be “based on evidence

adduced at a hearing.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000) (citing Heckler v.

Campbell, 461 U.S. 458, 467 (1983)). Congress has established the type of evidence necessary to

prove the existence of a disabling impairment by defining a physical or mental impairment as “an

impairment that results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C.

§§ 423(d)(3), 1382c(a)(3)(D).

       C.      Sequential Evaluation Process

       The Social Security Administration follows a five-step, sequential evaluation to determine

whether a plaintiff is disabled within the meaning of the SSA. 20 C.F.R. §§ 404.1520, 416.920.

First, the ALJ must determine whether the plaintiff is currently engaged in substantial gainful

                                                 4
activity. See Sykes, 228 F.3d at 262. Second, if he is not, the ALJ determines whether the plaintiff

has an impairment that limits his ability to work. See id. Third, if he has such an impairment, the

ALJ considers the medical evidence to determine whether the impairment is listed in 20 C.F.R.

Part 404, Subpart P, Appendix 1 (the “Listings”). If it is, this results in a presumption of disability.

See Sykes, 228 F.3d at 262–63. If the impairment is not in the Listings, the ALJ must determine

how much RFC the applicant retains in spite of his impairment. See id. at 263. Fourth, the ALJ

must consider whether the plaintiff’s RFC is enough to perform his past relevant work. See id.

Fifth, if the plaintiff’s RFC is not enough to perform his past relevant work, the ALJ must

determine whether there is other work in the national economy that the plaintiff can perform. See

id.

       The evaluation continues through each step unless it is determined at any point that the

plaintiff is or is not disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The plaintiff bears the

burden of proof at steps one, two, and four, and the burden shifts to the Commissioner at step five.

See Sykes, 228 F.3d at 263. Neither party bears the burden at step three. See id. at 263 n.2.

IV.    DISCUSSION

       A.      Summary of the ALJ’s Findings

       At step one, the ALJ found that Plaintiff met the insured status requirements of the SSA

and had not engaged in substantial gainful work activity since the onset date of the alleged

disability. Tr. at 490. At step two, the ALJ determined that the Plaintiff suffers from the

following severe impairments: “degenerative disc disease with radiculopathy; reflex sympathetic

dystrophy (RSD); status post-contusion of right hand; status post-sprain of right wrist; status;

post-diffuse and partial tears of right shoulder and right elbow; adhesive capsulitis of right

shoulder; depressive disorder and attention-deficit hyperactivity disorder (ADHD).” Id.



                                                   5
        At step three, the ALJ found that the “severe” conditions listed did not, either

individually or in combination, equal the severity of any of the Listings. Id. Specifically, the

ALJ found that the specified criteria for Listings 1.02, 1.04, 12.02, and 12.04 were not

demonstrated by the available medical evidence. Id. Under Listing 1.02, the ALJ found that the

record showed that Plaintiff has severe impairments of the right hand, wrist, shoulder, elbow, and

RSD affecting the right foot. Id. at 491. However, these impairments did not result in either an

“inability to ambulate effectively” or “inability to perform fine and gross movements

effectively,” and thus Listing 1.02 was not met. Id. Under Listing 1.04, the ALJ found that

Plaintiff’s degenerative disc disease, cervical spine, lumbar spine, and back impairments

improved with surgery and physical therapy. Id. Because of this, the ALJ found that his

impairments do not meet or equal the severity of Listing 1.04. Id. Lastly, under Listings 12.02,

12.04, and 12.11, the ALJ found that Plaintiff’s memory loss, ability to interact with others,

concentration, ability to adapt, and depression did not meet the “paragraph B” or “paragraph C”

criteria necessary to find a disability under these Listings. Id. at 492. Regarding “paragraph B,”

the ALJ found that the claimant’s mental impairments do not cause at least two “marked”

limitations or “one” extreme limitation, thus the Listing criteria were not satisfied. Id. at 492–93.

For “paragraph C,” the ALJ noted that the record does not establish “marginal adjustment,” and

thus Plaintiff did not satisfy the Listing criteria. Id. at 493.

        Next, the ALJ found that Plaintiff had the RFC to “perform light work as defined in 20

CFR 404.1567(b) and 416.967(b) except he can occasionally climb ramps and stairs, but never

ladders, ropes or scaffolds; occasionally stoop and crouch; frequently balance; and never crawl.”

Tr. at 494. Additionally, the ALJ found that Plaintiff “can never be exposed to unprotected

heights. . . . can occasionally reach overhead and frequently reach in all other directions, and can

perform frequent handling and fingering.” Id. Lastly, Plaintiff “can only have occasional contact

                                                    6
with supervisors, coworkers and the public, and he is limited to performing simple and routine

tasks.” Id.

        To reach this conclusion, the ALJ considered Plaintiff’s underlying medically

determinable physical and mental impairments, which are impairments that can be shown by

medically acceptable clinical or laboratory diagnostic techniques and can reasonably be expected

to produce Plaintiff’s pain and symptoms. Id. The ALJ then evaluated the intensity, persistence,

and limiting effects of Plaintiff’s symptoms to determine the extent to which they limit Plaintiff’s

ability to perform work-related activity. Id. Specifically, the ALJ considered Plaintiff’s

herniated and/or bulging disc(s) in his neck, upper back pain, frozen shoulder, right hand

swelling, lower back pain with bulging discs, right hip pain, right foot RSD, depression, and

anger management. Id. The ALJ discussed the findings and credibility of Dr. Ramil Bhatnagar,

Dr. Rashel Potashnik, Dr. Dyana Aldea, Dr. Stephen Yoder, Dr. Edward Champey, Dr. Vladimir

Klebanov, Dr. Richard Goldstein, Dr. David Weiss, and other relevant medical records. Id. at

496–503. The ALJ concluded that Plaintiff’s medically determinable impairments could

reasonably be expected to cause his alleged symptoms, but that the intensity, persistence, and

limiting effects of Plaintiff’s impairments were consistent with Plaintiff’s ability to do light

work. Id. at 503.

        At step four, the ALJ found that Plaintiff was not able to return to his past relevant work

as a chemical operator. Id. A chemical operator position requires a medium exertional level of

work; thus, the ALJ found that Plaintiff is unable to perform the work required. Id.

        At step five, however, the ALJ concluded that there are jobs that exist in significant

numbers in the national economy that Plaintiff can perform based on his age, education, work

experience, and RFC. Id. at 504. Based on testimony from a vocational expert, the ALJ

determined that Plaintiff would be able to perform the requirements of occupations such as office

                                                  7
helper, mail sorter, and photocopy machine operator. Id. The vocational expert approximated

there are a total of 79,000 such jobs in the national economy. Id. Thus, the ALJ found that the

Plaintiff was not disabled. Id. at 505.

       B.      Analysis

       Plaintiff alleges that the ALJ’s determination at step three of the sequential evaluation

process that the Plaintiff did not establish that his impairments, either singularly or in

combination, meet or medically equal the severity of one of the Listings is incorrect because the

ALJ improperly evaluated the medical evidence before it. The Court disagrees.

       Plaintiff Is Not Disabled Under Listing 1.04(A)

       Plaintiff claims that he meets the requirements for disability under Listing 1.04(A) due to

his cervical spine and lumbar spine impairments. ECF No. 12 at 35. In his brief, however,

Plaintiff merely restates his version of the facts and does not demonstrate that the ALJ failed to

rely on substantial evidence when he made his conclusion. Plaintiff does not establish that the

ALJ incorrectly relied on certain experts or failed to take into account crucial evidence when

making his determination. Plaintiff merely states that he suffers impairments and that they are

not resolved. Id. at 37. While it may be the case that Plaintiff’s impairments are not completely

resolved, there is evidence in the record that shows Plaintiff’s recovery, which the ALJ properly

considered. The ALJ noted, for instance, an MRI taken January 16, 2013 showed that Plaintiff’s

disc herniation and stenosis were resolved after Plaintiff underwent a cervical discectomy and

fusion procedure in June 2012. Tr. at 500. The ALJ also considered the evidence that Plaintiff

proffered for finding a disability under Listing 1.04(A) and specifically rejected it by evaluating

the medical evidence in the record. Thus, the ALJ’s finding that the Plaintiff was not disabled

under Listing 1.04(A) is supported by substantial evidence.

       Plaintiff Is Not Disabled Listing 12.04

                                                  8
       Plaintiff also alleges that the ALJ incorrectly determined that the Plaintiff is not disabled

under Listing 12.04. ECF No. 12 at 37–38. Again, Plaintiff fails to establish that the ALJ did not

rely on substantial evidence when making his conclusion that Plaintiff did not have either an

“extreme” or “marked limitation” of his mental functioning. In order to make a finding of

disability under Listing 12.04, Plaintiff must establish that he has one extreme limitation or two

marked limitations of the listed areas of mental functioning. An extreme limitation is defined as

the inability to function independently, appropriately, or effectively, and on a sustained basis. A

marked limitation means functioning in this area independently, appropriately, effectively, and

on a sustained basis is seriously limited. In his brief, Plaintiff merely restates the elements under

Listing 12.04 and reiterates his subjective interpretation of his depression without significant

medical evidence for support. ECF No. 12 at 38. This argument is not sufficient to demonstrate

that Plaintiff is disabled under Listing 12.04.

       Plaintiff claims that records from his treating psychiatrist, Dr. Klebanov, from June 2,

2015 to June 19, 2015 demonstrate treatment for a major depressive disorder with recurrent

episodes. Id. at 37. What Plaintiff leaves out, and what the ALJ considered, was Plaintiff’s

response to medication and treatment. The ALJ evaluated each of Plaintiff’s symptoms—

memory loss, depression, inability to interact socially, and lack of concentration—and found that

none of them met the definition of an extreme or marked limitation. Tr. at 499–501. In doing

so, the ALJ considered the breadth of the objective medical evidence and discussed the timeline

of Plaintiff’s symptoms in making his determination. Thus, the Court finds that the decision of

the ALJ was supported by substantial evidence on this point.

       The ALJ Considered Plaintiff’s Adhesive Capsulitis and RSD

       Plaintiff next claims that the ALJ failed to discuss and properly evaluate Plaintiff’s

adhesive capsulitis of the right shoulder and RSD, and their effects on his ability to perform

                                                  9
substantial gainful activity, requesting remand on this point. ECF No. 12 at 34. Plaintiff further

argues that the ALJ failed to follow Social Security Ruling (“SSR”) 03-02p’s guidelines for

evaluating RSD when he found that the objective medical evidence fails to support the

claimant’s allegations of complete disability. The Court disagrees.

       The ALJ specifically considered Plaintiff’s adhesive capsulitis and RSD in his conclusion

on Plaintiff’s RFC. See Tr. at 503 (“Due to his severe physical impairments, including

degenerative disc disease, as well as RSD and impairments of the right hand, right wrist, right

shoulder and right elbow, the claimant is limited to light exertional work.”). The ALJ also

discussed Plaintiff’s right shoulder impairments and explicitly his adhesive capsulitis. See Tr. at

498–99.

       Plaintiff’s contention that the ALJ’s finding that the objective medical evidence does not

support a finding of complete disability is incorrect. Plaintiff argues that his claims of intensity,

persistence and limiting effects were supported by objective medical evidence. ECF No. 12 at

40. A claimant’s statements about his pain or symptoms, however, cannot alone establish that he

is disabled. 20 C.F.R. § 404.1529(a). Instead, to evaluate credibility, an ALJ considers the

extent to which the self-reported symptoms “can reasonably be accepted as consistent with the

objective medical evidence and other evidence.” Id. SSR 03-02p states that, “whenever the

individual’s statements about the intensity, persistence, or functionally limiting effects of pain or

other symptoms are not substantiated by objective medical evidence, the adjudicator must make

a finding on the credibility of the individual’s statements based on a consideration of the entire

case record.” The Social Security Administration defines “objective medical evidence” as

“evidence that provides signs or laboratory findings” which are made by “medically acceptable

clinical diagnostic techniques that can be observed apart from an individual’s symptoms.” SSR

16-3p. If the ALJ finds the claimant’s subjective complaints inconsistent with the objective

                                                 10
medical evidence, the ALJ may discount the complaints. 20 CFR § 404.1529(c)(4). Thus, “it is

particularly inappropriate to second guess such credibility determinations” under the deferential

substantial evidence standard of review applied to ALJ disability determinations. Vanord v.

Colvin, No. 13-27, 2014 WL 585413, at *2 (W.D. Pa. Feb. 14, 2014).

       Plaintiff provides little support for the claim that the objective medical evidence proves

his claims of the intensity, persistence, and limiting effects of his impairments and thus a finding

of disability. Plaintiff makes the conclusory statement that “[t]he reason for plaintiff’s severe

radicular neck pain, severe lumbar pain, right foot and hand pain is clearly supported by the

objective findings, i.e., MRI, x-rays, and clinical examinations” without pointing to any specific

objective medical evidence to support his conclusion. ECF No. 12 at 40. Plaintiff also states that

his orthopedist noted that he “continues to complain of the same symptoms in the right upper

extremity, including numbness and swelling.” Id. The ALJ acknowledged these complaints, but

found they were not entirely consistent the record. See, e.g., Tr. at 496 (“At a July 13, 2012

follow-up with spinal surgery specialist Ramil Bhatnagar, M.D., he reported ‘doing pretty well’

and that his ‘upper extremity symptomatology seems to be gone.’ He also reported he ‘noticed

that his RSD in his right leg has improved.’”).

        Relatedly, Plaintiff mischaracterizes the Functional Capacity Evaluation when he claims

he has “permanent restrictions.” Id. Plaintiff does not elaborate which “permanent restrictions”

he is referring to and how that demonstrates that the ALJ failed to rely on substantial evidence.

The ALJ considered the Functional Capacity Evaluation when making his determination, which

supports a finding that the ALJ’s holding was supported by substantial evidence. Moreover,

Plaintiff erroneously summarizes the ALJ’s finding by claiming that the “ALJ’s conclusion that

there was no objective evidence is, therefore, in error.” Id. at 41 (emphasis added). However, the

ALJ simply found, taking into account the entire record, that the objective medical evidence did

                                                  11
not support Plaintiff’s claims that his impairments rose to the level of disability in accordance

with the requirements of SSR 03-2p. Tr. at 503.

       The ALJ Did Not Err in Posing Hypothetical Questions

       Lastly, Plaintiff alleges that the ALJ erred in misinterpreting the vocational expert’s

responses to hypothetical questions and by failing to include all of Plaintiff’s physical and mental

limitations in his questions. It is well-established “that the hypotheticals posed [to a vocational

expert] must ‘accurately portray’ the claimant’s impairments. . . . Fairly understood, such

references to all impairments encompass only those that are medically established.” Rutherford

v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005). The ALJ explained the reasoning behind his

finding of Plaintiff’s capacity for light work, which included extensive analysis of the objective

medical evidence of Plaintiff’s physical and mental impairments. Tr. at 494–503. Notably, the

ALJ incorporated limitations into Plaintiff’s RFC based upon his physical and mental

impairments. Id. at 494 (The ALJ’s RFC reflected Plaintiff’s physical limitations, including

among things, that Plaintiff should never climb ladders or crawl, and should only reach overhead

occasionally, and also reflected Plaintiff’s mental limitations, finding that Plaintiff can have only

occasional contact with supervisors, coworkers, and the public, and that he is limited to simple

and routine tasks.). The ALJ then relied on that reasoning to determine Plaintiff’s RFC and

posed the hypothetical questions to the vocational expert based on that. Id. at 593–94. Thus, the

ALJ’s hypothetical questions to the vocational expert contained all of the physical and mental

impairments which were supported by objective medical evidence and were properly constructed

by the ALJ.

       In response to the hypothetical questions posed, the vocational expert determined that

there are approximately 79,000 jobs available in the national economy that Plaintiff could work.

Plaintiff argues that there are not a significant number of jobs in Northern New Jersey, and, thus,

                                                 12
he is disabled. ECF No. 12 at 44–45. This argument misunderstands the applicable regulations.

Under 20 C.F.R. §§ 404.1566(b), 416.966(b), Plaintiff is not disabled if there are a significant

number of jobs in the national economy which meet Plaintiff’s physical or mental abilities and

vocational qualifications. The regulation states, in relevant part that “[i]t does not matter

whether . . . [w]ork exists in the immediate area in which you live…” 20 C.F.R. §§

404.1566(a)(1), 416.966(a)(1). Plaintiff errs by arguing that there are only a limited number of

relevant jobs in Northern New Jersey. The vocational expert’s testimony concerned how many

jobs are in the national economy, which is the relevant inquiry. The vocational expert

determined that Plaintiff could perform the work of office helper, mail sorter, and photocopy

machine operator, of which there are a total of approximately 79,000 jobs in the national

economy. Tr. at 594. As a result, the ALJ found that Plaintiff could perform a significant

number of jobs in the national economy and thus, was not disabled. Id. at 504–05. Accordingly,

the ALJ’s determination that Plaintiff is not disabled due to the fact there are a significant

number of jobs in the national economy is supported by substantial evidence.

       CONCLUSION

       For the reasons stated above, the ALJ’s decision is hereby affirmed. An appropriate Order

accompanies this Opinion.



DATE: May 28, 2021
                                                                CLAIRE C. CECCHI, U.S.D.J.




                                                 13
